AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 1

                                                                                                                                         . ARKANSAS

                                       UNITED STATES DISTRICT COURT                                                       ~C 23 2019
                                                            Eastern District of Arkansas                         ~A~ES      ~9CJRMi
                                                                                                                  y ___     ~            L,JFK, CLERK
            UNITED STA TES OF AMERICA                                     Judgment in a Criminal Case                                -     ---~CL
                                                                                                                                                  ERK
                               V.                                         (For Revocation of Probation or Supervised Release)

            TIMOTHY LAMONT PETERSON
                                                                          Case No. 4:18-cr-00260 KGB
                                                                          USM No. 56707-380
                                                                           NICOLE LYBRAND
                                                                                                   Defendant"s Attorney
 THE DEFENDANT:
 i'l'   admitted guilt to violation of condition(s)       _1-_8_ _~ - - - - - - ~ of the term of supervision.
 •      was found in violation of condition(s) count(s)                               after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                               Violation Ended
 1                                  Failure to not commit another federal, state, or local crime

                                    during the term of supervision.                                               04/1812018
 2                                  Failure to not unlawfully possess a controlled substance.                     04/18/2018



        The defendant is sentenced as provided in pages 2 through             4       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •      The defendant has not violated condition(s)       -------
                                                                              and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic cJTcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 0006                       12/19/2019
                                                                                              Date of Imposition of Judgment
  Defendant's YearofBirth:             1991

                                                                          ~:
                                                                               ~-g,·Vtt 14 -~C..U..  Signature of Judge
 City and State of Defendant's Residence:
 Little Rock, Arkansas
                  --------------
                                                                           Kristine G. Baker, United States District Judge
                                                                                                  Name and Title of Judge

                                                                               ~                      2 3 ✓ 20 l '\
                                                                                                               Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                            Judgment-Page   ---
                                                                                                               2    of    4
                                                                                                                         ----
DEFENDANT: TIMOTHY LAMONT PETERSON
CASE NUMBER: 4:18-cr-00260 KGB

                                                      ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
3                              Failure to not possess a firearm, ammunition, destructive device, or any

                               other dangerous weapon.                                                             04/18/2018
4                              Failure to not work regularly at a lawful occupation unless excused by the

                               probation officer for schooling, training, or other acceptable reasons.             04/30/2018

5                              Failure to participate in workforce development programs and services as

                               directed by the probation officer.                                                  04/06/2018
6                              Failure to pay the special penalty assessment.                                      04/06/2018

7                              Failure to report to the probation officer in a manner and frequency directed
                               by the court or probation officer.                                                  03/31/2018

8                              Failure to submit to an evaluation for substance abuse or dependency
                               treatment as directed by the probation officer; and if deemed necessary by

                               the probation officer, to participate in a program approved by the probation
                               officer for treatment.                                                              08/12/2016
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page _ _3_     of   4
DEFENDANT: TIMOTHY LAMONT PETERSON
CASE NUMBER: 4:18-cr-00260 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:

24 months to run consecutive to the sentence imposed in 4:18-cr-00320.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment and educational and
vocational programs during incarceration. If he does not qualify for residential treatment, the Court recommends he
participate in non-residential treatment. Further, the Cour recommends the defendant be incarcerated in the Texarkana
facility.
     !if'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at    _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page     4     of        4
DEFENDANT: TIMOTHY LAMONT PETERSON
CASE NUMBER: 4:18-cr-00260 KGB
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a tenn of:

 No supervised release to follow term of imprisonment.




                                                      MANDATORY CONDITIONS

I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease
     from imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
               • The above drug testing condition is suspended, based on the court's detennination that you pose a low risk of future
                   substance abuse. (check if applicable)
4.    • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.    • You must cooperate in the collection ofDNA as directed by the probation officer. (check ifapplicable)
6.    • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    • You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
